Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT 10.2

Execution

SECOND AMENDMENT TO

CLINICAL CHEMISTRY ANALYZER AGREEMENT

 

This Second Amendment to Clinical Chemistry Analyzer Agreement (the
"Amendment"), entered into as of April 1st, 2015 (the "Amendment Effective
Date") modifies that certain Clinical Chemistry Analyzer Agreement between
FUJIFILM Corporation and Heska Corporation, dated January 30, 2007, including
its amendments by the First Amendment to Clinical Chemistry Analyzer Agreement
dated March 1st, 2014 (collectively "Original Agreement"). Capitalized terms not
otherwise defined have the meanings ascribed to them in the Original Agreement.
In the event of any conflict between the terms and conditions of the Original
Agreement and this Amendment, the terms and conditions of this Amendment shall
control. The headings in this Amendment are included for purposes of convenience
only and shall not affect the construction or interpretation of its provisions.

 

 

W I T N E S S E T H:

 

WHEREAS, Fuji and Heska entered into the Original Agreement in which Heska was
appointed an exclusive distributor of Products in the Territory subject to the
terms and conditions of the Original Agreement;

 

WHEREAS, Fuji and Heska desire to amend the terms and conditions of the Original
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Heska and Fuji hereby agree as follows:

 

A G R E E M E N T:

 

1.

Territory. Section 1.21 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

 

    1.21a "Exclusive Territory" shall mean United States and Canada.     1.21b
"Non-Exclusive Territory" shall mean South Africa and Australia.         2.

Exclusive Appointment. Section 1.23 of the Original Agreement is hereby deleted
in its entirety and replaced with the following:

 

    1.23 "Exclusive Appointment" shall mean Fuji's appointment of Heska and its
Affiliates as Fuji's exclusive distributor of Products in the Field, pursuant to
which, (i) Fuji shall manufacture and sell to Heska, and Heska shall purchase
from Fuji, all of Heska's and its Affiliates' requirements for marketing,
promoting, Selling and distributing Products for use in the Field, and (ii)
Heska shall have the sole and exclusive right to  market,  promote,  Sell and
 distribute

 

 

 Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

      Products for use in the Field, at the prices in Exhibit 1.13, which right
shall operate to exclude all others, including Fuji, its Affiliates and all
Third Parties.         3. Non-Exclusive Appointment. Section 1.24 of the
Original Agreement is hereby deleted  in its entirety and replaced with the
following:             1.24 "Non-Exclusive Appointment" shall mean Fuji's
appointment of Heska and its Affiliates as Fuji's non-exclusive distributor of
Products in the Field, pursuant to which, (i) Fuji shall manufacture and sell to
Heska, and Heska may purchase from Fuji, Heska's and its Affiliates'
requirements for marketing, promoting, Selling and distributing Products for use
in the Field, and (ii) Heska shall have the non-exclusive right to market,
promote, Sell and distribute Products for use in the Field, at the prices in
Exhibit 1.13, which right shall not operate to exclude Fuji, its Affiliates,
Competing Products, and any Third Parties.  Notwithstanding anything to the
contrary, under the Non-Exclusive Appointment, Heska may sell Competing Products
and any other products, without limitation.         4. Minimum
Commitment.  Section 1.26 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:             1.26 "Minimum Commitment"
shall mean an annual minimum commitment by Heska to purchase from Fuji the
Analyzers in each Fiscal Year in order to maintain the Exclusive Appointment in
the Exclusive Territory in the following Fiscal Year.  The Minimum Commitment
shall be [***].         5. Exclusive-Appointment; Requirements.  Section 3.1 of
the Original Agreement is hereby deleted in its entirety and replaced with the
following:             3.1 Exclusive and non-Exclusive Appointment.  As of the
Effective Date, and for  so long as Heska meets the Minimum Commitment under
Section 1.26, Fuji hereby makes the Exclusive Appointment in the Exclusive
Territory and the Non-Exclusive Appointment in the Non/Exclusive Territory and
Heska accepts the Exclusive Appointment in the Exclusive Territory and the
Non-Exclusive Appointment in the Non-Exclusive Territory. Pursuant to the
Exclusive Appointment in the Exclusive Territory, Fuji agrees (i) to use its
commercially reasonable efforts to ensure that any Products Sold outside the
Field are not directly Sold by Fuji or indirectly Sold by Fuji's distributors or
customers to End Users in the Exclusive Territory, to the extent permitted under
applicable competition laws, and (ii) to the extent permitted under applicable
competition laws, to not enter into discussions or agreement with End Users or
Third Parties, with respect to Products and the Field, without the advanced
written permission of Heska.  Pursuant to the Exclusive Appointment in the
Exclusive Territory, to the  extent  permitted  under  applicable  competition
 laws,  Heska  agrees not to

2

 



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



 

      market, promote, Sell or distribute Competing Products in the Exclusive
Territory for use in the Field.  If Heska (a) fails to meet the Minimum
Commitment under Section 1.26, unless Heska's failure to purchase such Analyzers
is the result of Fuji's failure to deliver Product by the delivery date  set
forth in the applicable Purchase Order, or (b) sells Competing Products, the
Exclusive Appointment in the Exclusive Territory shall be terminated; provided,
however, that immediately upon termination of the Exclusive Appointment in the
Exclusive Territory following occurrence of (a) or (b), Fuji shall make the
Non-Exclusive Appointment in the Exclusive Territory, and Heska shall accept the
Non-Exclusive Appointment in the Exclusive Territory.  Upon the Non-Exclusive
Appointment in the Exclusive Territory, this Agreement shall become
non-exclusive between Heska and Fuji, with regard to the Exclusive Territory,
the Field, the Products and the Competing Products.     6. Payments
Due.  Section 4.10 of the Original Agreement is hereby deleted in its entirety
and replaced with the following:             4.10 Payments Due. All payments due
and payable hereunder shall be made by check or wire transfer within sixty (60)
days from Heska's receipt of the Products.  The invoiced amount shall be paid by
Heska to Fuji by: (a) wire transfer to the bank listed on Exhibit 4.10 or
otherwise specified by Fuji, or (b) certified bankers check.  If the aggregate
of Heska's outstanding payments exceed [***], Fuji shall have the right to
require Heska to make prepayment with regard to the exceeding balance by wire
transfer provided hereabove, provided however that such payments shall be
considered to be paid by Heska to Fuji in advance of when they are due.  The
credit limit shall be reviewed annually for increase, based on the sales
records, inventory turnover by Heska, and payments; based on these and the
market factors, credit limit increase shall be considered in good faith by Fuji
and shall not be unreasonably withheld.  Credit limit shall not be less than
[***].  For payments made by Heska to Fuji in advance of when they are due,
Heska shall be granted a one and one-half percent (1.5%) discount for payments
made within twenty (20) days from Heska's receipt of the Products.  Discount
rate may change based on the credit limit and bank interest, upon mutual written
agreement of the Parties.         7. No Other Changes.  Except as expressly
modified by this Second Amendment, all other provisions of the Original
Agreement shall remain in full force and effect, as amended hereby.

 

3

 



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 



IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives effective as of the last date on which this First
Amendment has been duly signed by both parties.

 

SIGNED:

 

Heska Corporation   FUJIFILM Corporation       By:    /s/ Kevin S. Wilson  
By:    [***] Name:  Kevin Wilson   Name:  [***] Title:  CEO, President  
Title:  

[***]

Date:   14/04/2015   Date:   14/04/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4